Citation Nr: 1418134	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

Virtual VA also contains treatment records from the Seattle VA Medical Center dated from August 2000 to March 2013; other documents on Virtual VA are duplicative of the evidence of record, or not relevant to the issue before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in January 2009, at which time no scarring, hyperpigmentation, or pain were noted by the examiner, and the skin lesion coverage of the exposed area was reported as two percent.  At his March 2013 videoconference hearing before the Board, the Veteran testified that his pseudofolliculitis barbae has caused scarring and discoloration, and that he has many bumps covering underneath his whole chin, on the sides of his chin, and up the front of his face.  See also March 2013 and September 2013 color photographs.  The Veteran also testified that he experiences pain, irritation, and itching, his symptoms are constant, he uses a topical medication daily, and that his symptoms are worse when he does not use the medication.  A March 2013 VA dermatology treatment record notes the Veteran has chronic, post-inflammatory hyperpigmentation in the beard area.  Where evidence suggests that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's pseudofolliculitis barbae. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected pseudofolliculitis barbae.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All findings should be reported in detail.

With regard to the Veteran's head, face, and neck, the examiner should describe the total area that is affected by his pseudofolliculitis barbae.  In providing this description, the examiner should state (1) the percent of the entire body affected, and (2) the percent of the exposed areas (i.e., the face and neck) that are affected.  The examiner should indicate whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, were required during the last 12-month period, and, if so, the duration for which their use was required. 

The examiner should also determine whether the Veteran's pseudofolliculitis barbae has resulted in any scars.  The examiner should determine whether the pseudofolliculitis barbae and/or any resulting scars have resulted in (1) visible or palpable tissue loss; (2) gross distortion or asymmetry of any feature or any paired set of features (to include the nose, chin, cheeks, and/or lips); and/or (3) any of the eight characteristics of disfigurement described in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2013).  The examiner should specifically note the measurements of any hyperpigmented area of the bearded area, chin, and neck in either square inches or centimeters.  Color photographs of affected areas should be taken and included with the examination report. 

The examiner should also indicate whether the Veteran's pseudofolliculitis barbae scars cause limitation of motion, are unstable (have frequent loss of covering of skin over the scar), and/or are painful on examination.  The examiner should specifically address the Veteran's videoconference hearing testimony that he experiences irritation, itching, and pain. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


